DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-3 in the reply filed on July 13th, 2022 is acknowledged.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Election was made without traverse in the reply filed on July 13th, 2022, by Cesare A. Sclafani, Esq., Attorney of Record (Reg. No. 59,587).

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (English Translated Japanese Publication No.: H06234321 A), hereinafter referred to as YAMADA ‘321, in view of Kitano (English Translated Japanese Publication No.: 2008196804 A), hereinafter referred to as Kitano ‘804.

Regarding claim 1, YAMADA ‘321 discloses a vehicle air conditioner (2,3) installed in a vehicle (1), the vehicle air conditioner comprising: 5a condenser (8) that causes heat exchange between a coolant and outside air {as shown in Figs. 1 and 5: ¶ [0006]}.
 However, YAMADA ‘321 fails to disclose the limitations of a spray nozzle that sprays water to the outside air flowing to the condenser that are provided in each of a front side accommodation space positioned in a lower front portion of the vehicle and a rear side accommodation space positioned in lower rear portion of the vehicle.
Kitano ‘804 teaches: the concept of a spray nozzle (31) that sprays water to the outside air flowing to the condenser (21) that are provided in accommodation space positioned in a lower front portion of the vehicle (10) {as shown in Figs. 2, 8 and 11: Best-Mode, ¶ 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify YAMADA ‘321 in view of Kitano ‘804 to include the use of a spray nozzle that sprays water to the outside air flowing to the condenser that are provided in each of a front side accommodation space positioned in a lower front portion of the vehicle and a rear side accommodation space positioned in lower rear portion of the vehicle, in order to enhance the heat exchange efficiency of the refrigerant condensers  and the cooling capacity without operating the cooling function of the air conditioners fully  {Kitano ‘804  –  Tech-Solution, ¶ 2}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the YAMADA ‘321 in view of Kitano ‘804 to obtain the invention as specified in claim 1.

  Regarding claim 2, the combination of  YAMADA ‘321 and Kitano ‘804 disclose and teach the vehicle air conditioner according to claim 1, YAMADA ‘321 further discloses comprising a front side air conditioning unit (2) for air conditioning on a front side of a passenger compartment and a rear side air conditioning unit (3) that is driven independently from the front side air conditioning unit and is for air conditioning on a rear side of the passenger compartment, wherein 15each of the air conditioning units includes an evaporator (10) provided in a ceiling portion of the vehicle, as well as the condenser (8) {as shown in Figs, 1 and 5: Description of the preferred embodiments, ¶¶ 2-4}; and YAMADA ‘321 as modified by Kitano ‘804  further discloses the limitation of the spray nozzle (31) {as shown in Figs. 2, 8 and 11: Best-Mode, ¶ 4}.  

Regarding claim 3, YAMADA ‘321 disclose a vehicle (1) in which the vehicle air conditioner according to claim 1 is installed, the vehicle comprising: 20a front grill (12) that is provided at a front end of the vehicle and enables the outside air flowing toward the condenser in the front side accommodation space to enter {as shown in Fig. 5: {as shown in Fig. 5: Description of the preferred embodiments, ¶2 and ¶4}; and a rear grill (12) through which the outside air that has passed through the condenser in the rear side accommodation space is discharged to an outside (13) of the vehicle, the rear grill being provided at a rear end of the vehicle {as shown in Fig. 5: {as shown in Fig. 5: Description of the preferred embodiments, ¶ 4}.



Conclusion
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TW-M325160-U to YANG.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
07/26/2022